Citation Nr: 0020394	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-05 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disability as a 
residual of a high fever in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

The veteran filed a claim in October 1998 for service 
connection for a heart disability that was caused by a high 
fever in service.  This appeal arises from the December 1998 
rating decision from the Pittsburgh, Pennsylvania Regional 
Office (RO) that, in pertinent part, denied the veteran's 
claim for service connection for high fever and denied 
service connection for heart disability as secondary to a 
service connection disability of high fever.  A Notice of 
Disagreement was filed in January 1999 and a Statement of the 
Case was issued in February 1999.  A substantive appeal was 
filed in March 1999 with no hearing requested.

The veteran is contending that he has heart disease as a 
result of a high fever in service.  Thus, he is alleging 
entitlement to service connection under the provisions of 
38 C.F.R. § 3.304(d).  This regulation provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Accordingly, the 
issues as certified by the RO or entitlement to direct 
service connection for high fever and entitlement to 
secondary service connection for heart disease have been 
changed to the single issue appearing on the title page of 
this decision.


REMAND

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the undersigned notes 
that the veteran indicated in the October 1998 claim that he 
had treatment at the Altoona, Johnstown, and Oakland, 
Pennsylvania VA Medical Centers.  Therefore, as VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  See Dunn v. 
West, 11 Vet. App. 462 (1998); See also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should obtain the veteran's 
complete VA treatment records from the 
Altoona, Johnstown, and Oakland, 
Pennsylvania VA Medical Centers and 
associate them with the claims folder. 

2.  After completion of the requested 
development, the RO should review the 
veteran's claims for service connection 
for high fever and for service connection 
for a heart disability as being 
proximately due to or the result of a 
service connected high fever.  If a well-
grounded claim is submitted, appropriate 
development should be ordered.  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



